Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest, alone or in combination, a lighting system comprising: a control unit configured to be coupled to a light-emitting diode (LED) array and an LED driver, the control unit configured to: receive LED signals to control the LED array, translate the LED signals into dimmer control signals, receive power for the LED array from the LED driver, and provide the power to the LED array based on the dimmer control signals; and a dimmer emulator coupled to the control unit, the dimmer emulator configured to act as a variable constant-voltage to provide to the LED driver a constant output voltage that 1s dependent on the dimmer control signals and particularly including “ the dimmer emulator comprising a resistive voltage-divider coupled to a current source, the resistive voltage-divider having a variable voltage-divider ratio and configured to provide the constant output voltage dependent on the variable voltage-divider ratio ”, as recited in claim 1 (claims 2-14 are allowable since they are dependent on claim 1).
Prior art of record fails to disclose or fairly suggest, alone or in combination, a light-engine enclosure comprising: a light-emitting diode (LED) array; a control unit coupled to the LED array, the control unit configured to be coupled to an LED driver, the control unit configured to: receive LED signals to control the LED array, translate the LED signals into dimmer control signals, receive power for the LED array from the LED driver, and provide the power to the LED array based on the dimmer control signals; and a dimmer emulator having a current source  and particularly including “ the resistive voltage-divider having a variable voltage-divider ratio, the resistive voltage-divider configured to provide to the LED driver a constant output voltage dependent on the voltage-divider ratio and on the dimmer control LED signals”as recited in claim 15 (claims 16-19 are allowable since they are dependent on claim 15).
Prior art of record fails to disclose or fairly suggest, alone or in combination, a light-engine enclosure comprising: a light-emitting diode (LED) array; a LED driver; a control unit coupled to the LED array and the LED driver, the control unit configured to be coupled to an LED driver, the control unit configured to: receive LED signals to control the LED array, translate the LED signals into dimmer control signals, receive power for the LED array from the LED driver, and provide the power to the LED array based on the dimmer control signals; and a dimmer emulator coupled to the control unit, the dimmer emulator configured to act as a variable constant-voltage to provide to the LED driver a constant output voltage that 1s dependent on the dimmer control signals, the LED driver configured to receive the constant output voltage from the dimmer emulator and provide, in response and particularly including “the dimmer emulator comprising a resistive voltage-divider coupled to a current source, the resistive voltage-divider having a variable voltage-divider ratio and configured to provide the constant output voltage dependent on the variable voltage-divider ratio ”, as recited in claim 20 (claims 21 is allowable since it is dependent on claim 20).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844